United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       June 30, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 05-51305
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
ROBERTO VARGAS-CARRAZCO also known as, Roberto Vargas
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s motion to remand the

case to district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend the time to file Appellee’s brief fourteen (14) days from

the date of the denial of Appellee’s motion to vacate and remand

is DENIED.



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.